  Case:
Case:    1:20-cv-00130-SNLJ
      1:18-md-02820-SNLJ
           Case MDL No. 2820Doc.
                           Doc. #: #:550
                              Document 3 Filed:
                                           153 06/16/20
                                         Filed: 06/16/20   Page:
                                                           Page: 1Page
                                                 Filed 06/16/20   1 of
                                                                    of 221PageID
                                                                           of 2 #:
                                                                          PageID #: 213
                                                                                    16110




                                 UNITED STATES JUDICIAL PANEL                             Jun 16, 2020
                                              on
                                  MULTIDISTRICT LITIGATION                             By: Jake Kornegay D.C.



   IN RE: DICAMBA HERBICIDES LITIGATION                                                     MDL No. 2820



                                     (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO −13)



   On February 1, 2018, the Panel transferred 5 civil action(s) to the United States District Court for
   the Eastern District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28
   U.S.C. § 1407. See 289 F.Supp.3d 1345 (J.P.M.L. 2018). Since that time, 25 additional action(s)
   have been transferred to the Eastern District of Missouri. With the consent of that court, all such
   actions have been assigned to the Honorable Stephen N. Limbaugh, Jr.

   It appears that the action(s) on this conditional transfer order involve questions of fact that are
   common to the actions previously transferred to the Eastern District of Missouri and assigned to
   Judge Limbaugh.

   Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
   Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
   Eastern District of Missouri for the reasons stated in the order of February 1, 2018, and, with the
   consent of that court, assigned to the Honorable Stephen N. Limbaugh, Jr.

   This order does not become effective until it is filed in the Office of the Clerk of the United States
   District Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be
   stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
   Panel within this 7−day period, the stay will be continued until further order of the Panel.



     Jun 16, 2020
                                                          FOR THE PANEL:



                                                          John W. Nichols
                                                          Clerk of the Panel
  Case:
Case:    1:20-cv-00130-SNLJ
      1:18-md-02820-SNLJ
           Case MDL No. 2820Doc.
                           Doc. #: #:550
                              Document 3 Filed:
                                           153 06/16/20
                                         Filed: 06/16/20   Page:
                                                           Page: 2Page
                                                 Filed 06/16/20   2 of
                                                                    of 222PageID
                                                                           of 2 #:
                                                                          PageID #: 214
                                                                                    16111




   IN RE: DICAMBA HERBICIDES LITIGATION                                          MDL No. 2820



                       SCHEDULE CTO−13 − TAG−ALONG ACTIONS



     DIST       DIV.       C.A.NO.        CASE CAPTION


   ARKANSAS EASTERN

      ARE         3        20−00153       Larry Jones Farms Inc et al v. Monsanto Company et al

   IOWA NORTHERN

      IAN         3        20−03019       Myhre v. Monsanto Company et al

   KANSAS

       KS         2        20−02260       Hawkins et al v. Monsanto Company et al

   MISSISSIPPI SOUTHERN

      MSS         2        20−00101       Triple Eaton Farms, LLC v. Monsanto Company et al

   MISSOURI EASTERN

      MOE         1        20−00113       Jimmy Parks Farms et al v. Monsanto Company et al
                                                                                 Vacated 6/8/20
   TENNESSEE WESTERN

     TNW          1        20−02337       Howard Bond Farm v. Monsanto Company et al
